UNCLASSIFIEDIIFOR PUBLIC RELEASE




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBItned   W\t~h
                                                         c\a:S\f\e~t1cer
____________________________ .                   lnf~ ____
MOHAMMED AL-ANSI, et al.   I                  C1SO ~

                                               nate 

     Petitioners, 


     v. 	                                civil Action No.   08-1923 (GK)

BARACK H. OBAMA, et al.,

     Respondents.



                                 ORDER


     Petitioner has filed a Motion for Leave to File Motion to

Compel Additional Discovery. Upon consideration of the Motion, the

opposition, the Reply, the Exhibits, and the entire record herein,

it is hereby

     ORDERED, that Petitioner's Motion for 	
                                           Leave to File Motion to

Compel Additional Discovery is denied 	 ithout prejudice; and it is
                                      w

further

     ORDERED,   that Petitioner may file an appropriate motion on

this issue when the Supreme court has ruled on a petition for writ

of certiorari, or the time for filing such a petition has passed,

in Uthman v. Obama, 637 F.3d 400 (D.C. Cir. 2011).




August 4, 2011 	                          Gladys Kessler
                                          United States District Judge



                    UNCLASSIFIEDIIFOR PUBLIC RELEASE